United States Court of Appeals
                                                                                        Fifth Circuit
                                                                                     F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                      June 16, 2006
                                  FOR THE FIFTH CIRCUIT
                                                                                 Charles R. Fulbruge III
                                                                                         Clerk
                                    _____________________

                                         No. 05-40041
                                       Summary Calendar
                                    _____________________


       ELLEN FOUNTAIN,

                                                       Plaintiff-Appellant,

                                              versus

       BROOKLAND INDEPENDENT SCHOOL DISTRICT;
       JOHN LYNCH,

                                                       Defendants-Appellees.

                 __________________________________________________

                        Appeal from the United States District Court
                             for the Eastern District of Texas
                                 USDC No. 1:03-CV-488
                 __________________________________________________

Before REAVLEY, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

       The judgment of the district court is affirmed for these reasons:

       1.     An at-will employee has no property right to employment. The school district did

              provide a procedure for Fountain to complain of her termination, but she chose not

              to file a grievance. There was no due process violation.



       *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
2.   There was no allegation or evidence of any custom or policy of the school district

     that violated federal law.

3.   Fountain was terminated before her speech to the board, and her speech was

     stopped because she was discussing that termination. Her telling Lynch of her

     intention to speak to the Board was procedural and unrelated to public concern by

     her own admission. There was no free speech deprivation. And no legal claim is

     raised by the evidence against Lynch.

4.   Plaintiff’s motion to withdraw admissions, filed over four months after failure to

     make timely denial and after discovery was completed, was permissibly denied by

     the court.

AFFIRMED.




                                       2